Citation Nr: 0940412	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residual scars of the 
right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to the benefit 
currently sought on appeal.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida in November 2008.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Affording the Veteran the full benefit of the doubt, the 
Board finds that the residual scars of the right leg are due 
to an injury sustained during military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residual scars of the right leg have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for residual scars of the right leg.  Upon review 
of the evidence of record, the Board finds that the evidence 
is at least in equipoise in this case.  As such, affording 
the Veteran the full benefit of the doubt, the Board finds 
that service connection is warranted for residual scars of 
the right lower extremity.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset of this discussion, the Board notes that the 
Veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and have not been located.  VA 
has made extensive efforts to obtain copies of the Veteran's 
in-service medical and personnel records, only to repeatedly 
learn that no records could be found.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Since the record contains no evidence of a chronic condition 
during service, or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In the 
present case, the Veteran has testified that his scarring has 
existed since his separation from military service.  Due to 
the subjective nature of scarring, the Veteran, as a 
layperson, is competent to testify to the existence of 
scarring.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Veteran also testified at a hearing in November 2008.  
According to the Veteran, he was on a telephone pole in 1953 
stringing some wire.  While he was on the pole, something 
reportedly happened that caused him to fall down the pole and 
suffer an injury to his right lower leg.  The Veteran 
reported that he was hospitalized for approximately 3 months 
and that he required skin grafts for treatment.  The Veteran 
gave consistent accounts of this story in his January 2006 
claim and his August 2006 notice of disagreement.  

In an attempt to support his claim, the Veteran submitted a 
letter of acceptance from his commanding officer dated 
December 1953.  According to this letter, the Veteran served 
well under his command for the past 16 months.  The Veteran 
also submitted a certificate demonstrating that he completed 
field wire school from May 1952 to June 1952.  While these 
records provide no evidence of an in-service right leg 
injury, they do provide support for the Veteran's claim that 
he would have been working with wires on a telephone pole.  
The Veteran has also submitted a number of color photographs 
suggesting that he does in fact have scarring of the right 
leg.  

Having considered the above evidence, as well as the fact 
that the Veteran's service and personal records were lost in 
the 1973 fire, the Board finds that the evidence in this case 
is at least in equipoise.  The Veteran has consistently 
testified to injuring his right leg during military service 
in 1953 while working on a telephone pole.  While there is no 
medical evidence supporting this claim, the Veteran is 
certainly competent to testify to injuring his right leg and 
suffering residual scarring.  Of additional significance is 
the fact that there is no evidence of record to contradict 
the testimony provided by the Veteran during his November 
2008 hearing or to call into question his credibility.  As a 
result, the Board finds the Veteran's testimony to be both 
competent and credible evidence of an in-service injury.  

Having afforded the Veteran the full benefit of the doubt, 
the Board finds that the Veteran is entitled to service 
connection for the residual scars of his right lower 
extremity.  See 38 U.S.C. § 5107(b).  As such, the Veteran's 
claim is granted.  


ORDER

Entitlement to service connection for residual scars of the 
right leg is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


